

APPFORMIX INC.
AMENDED AND RESTATED
2013 STOCK PLAN






--------------------------------------------------------------------------------





APPFORMIX INC.
AMENDED AND RESTATED 2013 STOCK PLAN
1.Purposes of the Plan. The purposes of this Amended and Restated 2013 Stock
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants, and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Restricted Stock and Restricted Stock Units
may also be granted under the Plan.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board or a Committee. Following any Change of
Control, the Administrator means the Compensation Committee of the Company’s
successor (or parent or subsidiary thereof) or, if none, the board of directors
of the successor entity (or parent or subsidiary thereof); provided that the
Compensation Committee or board of directors, as applicable, may delegate
certain responsibilities to a committee comprised of members of the board,
officers or employees of the Company and/or Company’s successor.
(b)    “Affiliate” means (i) an entity other than a Subsidiary which, together
with the Company, is under common control of a third person or entity and (ii)
an entity other than a Subsidiary in which the Company and /or one or more
Subsidiaries own a controlling interest.
(c)    “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, any Stock Exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options,
Restricted Stock Units, or Restricted Stock are granted under the Plan or
Participants reside or provide services, as such laws, rules, and regulations
shall be in effect from time to time.
(d)    “Award” means any award of an Option, Restricted Stock, or Restricted
Stock Unit under the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “California Participant” means a Participant whose Award is issued in
reliance on Section 25102(o) of the California Corporations Code.
(g)    “Cashless Exercise” means a program approved by the Administrator in
which payment of the Option exercise price or tax withholding obligations or
other required deductions may be satisfied, in whole or in part, with Shares
subject to the Option, including by delivery of an irrevocable direction to a
securities broker (on a form prescribed by the Company) to sell Shares and to
deliver all or part of the sale proceeds to the Company in payment of such
amount.


-2-

--------------------------------------------------------------------------------




(h)    “Cause” for termination of a Participant’s Continuous Service Status will
exist (unless another definition is provided in an applicable Option Agreement,
Restricted Stock Purchase Agreement, Restricted Stock Unit Award Agreement,
employment agreement or other applicable written agreement) if the Participant’s
Continuous Service Status is terminated for any of the following reasons: (i)
any material breach by Participant of any material written agreement between
Participant and the Company and Participant’s failure to cure such breach within
30 days after receiving written notice thereof; (ii) any failure by Participant
to comply with the Company’s material written policies or rules as they may be
in effect from time to time; (iii) neglect or persistent unsatisfactory
performance of Participant’s duties and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof; (iv)
Participant’s repeated failure to follow reasonable and lawful instructions from
the Board or Chief Executive Officer and Participant’s failure to cure such
condition within 30 days after receiving written notice thereof; (v)
Participant’s conviction of, or plea of guilty or nolo contendre to, any crime
that results in, or is reasonably expected to result in, material harm to the
business or reputation of the Company; (vi) Participant’s commission of or
participation in an act of fraud against the Company; (vii) Participant’s
intentional material damage to the Company’s business, property or reputation;
or (viii) Participant’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company. For purposes of clarity, a termination without
“Cause” does not include any termination that occurs as a result of
Participant’s death or disability. The determination as to whether a
Participant’s Continuous Service Status has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time, and the term “Company” will be interpreted to include any Subsidiary,
Parent, Affiliate, or any successor thereto, if appropriate.
(i)    “Change of Control” means (i) a sale of all or substantially all of the
Company’s assets other than to an Excluded Entity (as defined below), (ii) a
merger, consolidation or other capital reorganization or business combination
transaction of the Company with or into another corporation, limited liability
company or other entity other than an Excluded Entity, or (iii) the consummation
of a transaction, or series of related transactions, in which any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of all of the Company’s then outstanding voting securities.
Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company’s
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company’s securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company’s Board. An “Excluded Entity” means a
corporation or other entity of which the holders of voting capital stock of the
Company outstanding immediately prior to such transaction are the direct or
indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation’s or other entity’s voting
securities outstanding immediately after such transaction.


-3-

--------------------------------------------------------------------------------




(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)    “Committee” means one or more committees or subcommittees of the Board
consisting of two (2) or more management personnel or Directors (or such lesser
or greater number of management personnel or Directors as shall constitute the
minimum number permitted by Applicable Laws to establish a committee or
sub-committee of the Board) appointed by the Board to administer the Plan in
accordance with Section 4 below.
(l)    “Common Stock” means the Company’s common stock, par value $0.00001 per
share, as adjusted pursuant to Section 11 below.
(m)    “Company” means AppFormix Inc., a Delaware corporation.
(n)    “Consultant” means any person or entity, including an advisor but not an
Employee, that renders, or has rendered, services to the Company, or any Parent,
Subsidiary or Affiliate and is compensated for such services, and any Director
whether compensated for such services or not.
(o)    “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted or terminated
in the case of: (i) Company approved sick leave; (ii) military leave; (iii) any
other bona fide leave of absence approved by the Company, provided that, if an
Employee is holding an Incentive Stock Option and such leave exceeds 3 months
then, for purposes of Incentive Stock Option status only, such Employee’s
service as an Employee shall be deemed terminated on the 1st day following such
3-month period and the Incentive Stock Option shall thereafter automatically
become a Nonstatutory Stock Option in accordance with Applicable Laws, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to a written Company policy.
Also, Continuous Service Status as an Employee or Consultant shall not be
considered interrupted or terminated in the case of a transfer between locations
of the Company or between the Company, its Parents, Subsidiaries or Affiliates,
or their respective successors, or a change in status from an Employee to a
Consultant or from a Consultant to an Employee.
(p)    “Director” means a member of the Board.
(q)    “Disability” means “disability” within the meaning of Section 22(e)(3) of
the Code.
(r)    “Employee” means any person employed by the Company, or any Parent,
Subsidiary or Affiliate, with the status of employment determined pursuant to
such factors as are deemed appropriate by the Company in its sole discretion,
subject to any requirements of Applicable Laws, including the Code. The payment
by the Company of a director’s fee shall not be sufficient to constitute
“employment” of such director by the Company or any Parent, Subsidiary or
Affiliate.
(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


-4-

--------------------------------------------------------------------------------




(t)    “Fair Market Value” means, as of any date, the per share fair market
value of the Common Stock, as determined by the Administrator in good faith on
such basis as it deems appropriate and applied consistently with respect to
Participants. Whenever possible, the determination of Fair Market Value shall be
based upon the per share closing price for the Shares as reported in The Wall
Street Journal for the applicable date.
(u)    “Family Members” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Participant, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.
(v)    “Incentive Stock Option” means an Option intended to, and which does, in
fact, qualify as an incentive stock option within the meaning of Section 422 of
the Code.
(w)    “Involuntary Termination” means (unless another definition is provided in
the applicable Option Agreement, Restricted Stock Purchase Agreement, Restricted
Stock Unit Award Agreement, employment agreement or other applicable written
agreement) the termination of a Participant’s Continuous Service Status other
than for (i) death, (ii) Disability or (iii) for Cause by the Company or a
Parent, Subsidiary, Affiliate or successor thereto, as appropriate.
(x)    “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the Financial Industry Regulatory Authority (or any successor
thereto).
(y)    “Nonstatutory Stock Option” means an Option that is not intended to, or
does not, in fact, qualify as an Incentive Stock Option.
(z)     “Notice of Grant” means the notice that sets forth the individual terms
of an Award to which the Award agreement may be attached.
(aa)    “Option” means a stock option granted pursuant to the Plan.
(bb)    “Option Agreement” means a written document, the form(s) of which shall
be approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
(cc)    “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options (i) are exchanged for Options with a lower exercise
price, Restricted Stock, cash or other property or (ii) are amended to decrease
the exercise price as a result of a decline in the Fair Market Value.


-5-

--------------------------------------------------------------------------------




(dd)    “Optioned Stock” means Shares that are subject to an Option or that were
issued pursuant to the exercise of an Option.
(ee)    “Optionee” means an Employee or Consultant who receives an Option.
(ff)    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, at the time of grant of the
Award, each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be considered a Parent
commencing as of such date.
(gg)    “Participant” means any holder of one or more Awards or Shares issued
pursuant to an Award.
(hh)    “Plan” means this Amended and Restated 2013 Stock Plan, as amended,
November 29th, 2016.
(ii)    “Restricted Stock” means Shares acquired pursuant to a right to purchase
or receive Common Stock granted pursuant to Section 9 below.
(jj)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one share of Common Stock, granted pursuant to
Section 8. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Restricted Stock Unit Award Agreement, and each holder of a Restricted Stock
Unit shall have no rights other than those of a general creditor of the Company.
(kk)    “Restricted Stock Purchase Agreement” means a written document, the
form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of Restricted Stock granted under the Plan and includes any
documents attached to such agreement.
(ll)    “Restricted Stock Unit Award Agreement” means the written agreement
entered into between the Company and a Participant with respect to the purchase
of Restricted Stock Units under the Plan.
(mm)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.
(nn)    “Share” means a share of Common Stock, as adjusted in accordance with
Section 11 below.
(oo)    “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.
(pp)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
grant of the Award, each of the corporations other than the last corporation in
the unbroken chain owns stock possessing


-6-

--------------------------------------------------------------------------------




50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.
(qq)    “Ten Percent Holder” means a person who owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any
Parent or Subsidiary measured as of an Award’s date of grant.
3.    Stock Subject to the Plan. Subject to the provisions of Section 11 below,
the maximum aggregate number of Shares that may be issued under the Plan is
8,000,000 Shares, all of which Shares may be issued under the Plan pursuant to
Incentive Stock Options. The Shares issued under the Plan may be authorized, but
unissued, or reacquired Shares. If an Award should expire or become
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unissued Shares that
were subject thereto shall, unless the Plan shall have been terminated, continue
to be available under the Plan for issuance pursuant to future Awards. In
addition, any Shares which are retained by the Company upon exercise of an Award
in order to satisfy the exercise or purchase price for such Award or any
withholding taxes due with respect to such Award shall be treated as not issued
and shall continue to be available under the Plan for issuance pursuant to
future Awards. Shares issued under the Plan and later forfeited to the Company
due to the failure to vest or repurchased by the Company at the original
purchase price paid to the Company for the Shares (including, without
limitation, upon forfeiture to or repurchase by the Company in connection with
the termination of a Participant’s Continuous Service Status) shall again be
available for future grant under the Plan. Notwithstanding the foregoing,
subject to the provisions of Section 11 below, in no event shall the maximum
aggregate number of Shares that may be issued under the Plan pursuant to
Incentive Stock Options exceed the number set forth in the first sentence of
this Section 3 plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated there under, any Shares that again become
available for issuance pursuant to the remaining provisions of this Section 3.
4.    Administration of the Plan.
(a)    General. The Plan shall be administered by the Board, a Committee
appointed by the Board, or any combination thereof, as determined by the Board.
The Plan may be administered by different administrative bodies with respect to
different classes of Participants and, if permitted by Applicable Laws, the
Board may authorize one or more officers of the Company to make Awards under the
Plan to Employees and Consultants (who are not subject to Section 16 of the
Exchange Act) within parameters specified by the Board.
(b)    Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and dissolve a Committee and thereafter directly
administer the Plan, all to the extent permitted by Applicable Laws and, in the
case of a Committee administering the Plan in accordance with the requirements
of Rule 16b-3 or Section 162(m) of the Code, to the extent permitted or required
by such provisions.


-7-

--------------------------------------------------------------------------------




(c)    Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its sole discretion:
(i)    to determine the Fair Market Value in accordance with Section 2(t) above,
provided that such determination shall be applied consistently with respect to
Participants under the Plan;
(ii)    to select the Employees and Consultants to whom Awards may from time to
time be granted;
(iii)    to determine the number of Shares to be covered by each Award;
(iv)    to approve the form(s) of agreement(s) and other related documents used
under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when Awards
may vest and/or be exercised (which may be based on performance criteria), the
circumstances (if any) when vesting will be accelerated or forfeiture
restrictions will be waived, and any restriction or limitation regarding any
Award, Optioned Stock, Restricted Stock, or Restricted Stock Unit;
(vi)    to amend any outstanding Award or agreement related to any Optioned
Stock, Restricted Stock, or Restricted Stock Unit, including any amendment
adjusting vesting (e.g., in connection with a change in the terms or conditions
under which such person is providing services to the Company), provided that no
amendment shall be made that would materially and adversely affect the rights of
any Participant without his or her consent;
(vii)    to determine whether and under what circumstances an Option may be
settled in cash under Section 7(c)(iii) below instead of Common Stock;
(viii)    subject to Applicable Laws, to implement an Option Exchange Program
and establish the terms and conditions of such Option Exchange Program without
consent of the holders of capital stock of the Company, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Participant shall be made without his or her consent;
(ix)    to approve addenda pursuant to Section 19 below or to grant Awards to,
or to modify the terms of, any outstanding Option Agreement, Restricted Stock
Unit Award Agreement, or Restricted Stock Purchase Agreement or any agreement
related to any Optioned Stock, Restricted Stock Unit, or Restricted Stock held
by Participants who are foreign nationals or employed outside of the United
States with such terms and conditions as the Administrator deems necessary or
appropriate to accommodate differences in local law, tax policy or custom which
deviate from the terms and conditions set forth in this Plan to the extent
necessary or appropriate to accommodate such differences;


-8-

--------------------------------------------------------------------------------




(x)    to construe and interpret the terms of the Plan, any Option Agreement,
Restricted Stock Unit Agreement, or Restricted Stock Purchase Agreement, and any
agreement related to any Optioned Stock, Restricted Stock Unit, or Restricted
Stock, which constructions, interpretations and decisions shall be final and
binding on all Participants; and
(xi)    to the extent permitted by applicable law, the Administrator may, in its
discretion, delegate to a committee comprised of two or more management
personnel the authority, without further approval of the Administrator, to
exercise such powers under the Plan as the Administrator may determine.
(d)    Indemnification. To the maximum extent permitted by Applicable Laws, each
member of the Committee (including officers of the Company, if applicable), or
of the Board, as applicable, shall be indemnified and held harmless by the
Company against and from
(i)    any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan or pursuant to the terms and conditions of any Award except for actions
taken in bad faith or failures to act in bad faith, and (ii) any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided that such member shall give the
Company an opportunity, at its own expense, to handle and defend any such claim,
action, suit or proceeding before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any other power that the
Company may have to indemnify or hold harmless each such person.
5.    Eligibility.
(a)    Recipients of Grants. Nonstatutory Stock Options, Restricted Stock Units,
and Restricted Stock may be granted to Employees and Consultants. Incentive
Stock Options may be granted only to Employees, provided that Employees of
Affiliates shall not be eligible to receive Incentive Stock Options.
(b)    Type of Option. Each Option shall be designated in the Option Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option.
(c)    ISO $100,000 Limitation. Notwithstanding any designation under Section
5(b) above, to the extent that the aggregate Fair Market Value of Shares with
respect to which options designated as incentive stock options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess options
shall be treated as nonstatutory stock options. For purposes of this Section
5(c), incentive stock options shall be taken into account in the order in which
they were granted, and the Fair Market Value of the Shares subject to an
incentive stock option shall be determined as of the date of the grant of such
option.


-9-

--------------------------------------------------------------------------------




(d)    No Employment Rights. Neither the Plan nor any Award shall confer upon
any Employee or Consultant any right with respect to continuation of an
employment or consulting relationship with the Company (any Parent, Subsidiary
or Affiliate), nor shall it interfere in any way with such Employee’s or
Consultant’s right or the Company’s (Parent’s, Subsidiary’s or Affiliate’s)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.
6.    Term of Plan. The Plan shall become effective upon its adoption by the
Board and shall continue in effect for a term of 10 years unless sooner
terminated under Section 15 below.
7.    Options.
(a)    Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than 10 years from the
date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be 5 years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.
(b)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:
(1)    In the case of an Incentive Stock Option
a.    granted to an Employee who at the time of grant is a Ten Percent Holder,
the per Share exercise price shall be no less than 110% of the Fair Market Value
on the date of grant;
b.    granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value on the date of grant;
(2)    Except as provided in subsection (3) below, in the case of a Nonstatutory
Stock Option the per Share exercise price shall be such price as is determined
by the Administrator, provided that, if the per Share exercise price is less
than 100% of the Fair Market Value on the date of grant, it shall otherwise
comply with all Applicable Laws, including Section 409A of the Code; and
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
(ii)    Permissible Consideration. The consideration to be paid for the Shares
to be issued upon exercise of an Option, including the method of payment, shall
be determined by the Administrator (and, in the case of an Incentive Stock
Option and to the extent required by


-10-

--------------------------------------------------------------------------------




Applicable Laws, shall be determined at the time of grant) and may consist
entirely of (1) cash; (2) check; (3) to the extent permitted under, and in
accordance with, Applicable Laws, delivery of a promissory note with such
recourse, interest, security and redemption provisions as the Administrator
determines to be appropriate (subject to the provisions of Section 152 of the
General Corporation Law); (4) cancellation of indebtedness; (5) other previously
owned Shares that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is exercised; (6)
a Cashless Exercise; (7) such other consideration and method of payment
permitted under Applicable Laws; or (8) any combination of the foregoing methods
of payment. In making its determination as to the type of consideration to
accept, the Administrator shall consider if acceptance of such consideration may
be reasonably expected to benefit the Company and the Administrator may, in its
sole discretion, refuse to accept a particular form of consideration at the time
of any Option exercise.
(c)    Exercise of Option.
(i)    General.
(1)    Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the terms of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company,
and Parent, Subsidiary or Affiliate, and/or the Optionee.
(2)    Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall continue during any paid leave and shall
be tolled during any unpaid leave (unless otherwise required by Applicable
Laws). Notwithstanding the foregoing, in the event of military leave, vesting
shall toll during any unpaid portion of such leave, provided that, upon an
Optionee’s returning from military leave (under conditions that would entitle
him or her to protection upon such return under the Uniform Services Employment
and Reemployment Rights Act), he or she shall be given vesting credit with
respect to Options to the same extent as would have applied had the Optionee
continued to provide services to the Company (or any Parent, Subsidiary or
Affiliate, if applicable) throughout the leave on the same terms as he or she
was providing services immediately prior to such leave.
(3)    Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.
(4)    Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been received by the Company
in accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised and has paid, or made arrangements
to satisfy, any applicable taxes, withholding, required deductions or other
required payments in accordance with Section 10 below. The exercise of an


-11-

--------------------------------------------------------------------------------




Option shall result in a decrease in the number of Shares that thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(5)    Rights as Holder of Capital Stock. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock is issued, except as provided in Section 11 below.
(ii)    Termination of Continuous Service Status. The Administrator shall
establish and set forth in the applicable Option Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee’s Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time. To the extent that an
Option Agreement does not specify the terms and conditions upon which an Option
shall terminate upon termination of an Optionee’s Continuous Service Status, the
following provisions shall apply:
(1)    General Provisions. If the Optionee (or other person entitled to exercise
the Option) does not exercise the Option to the extent so entitled within the
time specified below, the Option shall terminate and the Optioned Stock
underlying the unexercised portion of the Option shall revert to the Plan. In no
event may any Option be exercised after the expiration of the Option term as set
forth in the Option Agreement (and subject to this Section 7).
(2)    Termination other than Upon Disability or Death or for Cause. In the
event of termination of an Optionee’s Continuous Service Status other than under
the circumstances set forth in the subsections (3) through (5) below, such
Optionee may exercise any outstanding Option at any time within 3 months
following such termination to the extent the Optionee is vested in the Optioned
Stock.
(3)    Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her Disability, such Optionee
may exercise any outstanding Option at any time within 12 months following such
termination to the extent the Optionee is vested in the Optioned Stock.
(4)    Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of any outstanding
Option, or within 3 months following termination of the Optionee’s Continuous
Service Status, the Option may be exercised by any beneficiaries designated in
accordance with Section 17 below, or if there are no such beneficiaries, by the
Optionee’s estate, or by a person who acquired the right to exercise the Option
by bequest or inheritance, at any time within 12 months following the date the
Optionee’s Continuous Service Status terminated, but only to the extent the
Optionee is vested in the Optioned Stock.


-12-

--------------------------------------------------------------------------------




(5)    Termination for Cause. In the event of termination of an Optionee’s
Continuous Service Status for Cause, any outstanding Option (including any
vested portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status for Cause. If an Optionee’s Continuous
Service Status is suspended pending an investigation of whether the Optionee’s
Continuous Service Status will be terminated for Cause, all the Optionee’s
rights under any Option, including the right to exercise the Option, shall be
suspended during the investigation period. Nothing in this Section 7(c)(ii)(5)
shall in any way limit the Company’s right to purchase unvested Shares issued
upon exercise of an Option as set forth in the applicable Option Agreement.
(iii)    Buyout Provisions. The Administrator may at any time offer to buy out
for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
8.    Restricted Stock Units.
(a)    Grant of Restricted Stock Units. Restricted Stock Units may be granted at
any time and from time to time as determined by the Administrator. After the
Administrator determines that it will grant Restricted Stock Units under the
Plan, it shall advise the Participant in writing or electronically of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units and the form of payout, which may be left to the
discretion of the Administrator. Until the shares of Common Stock are issued, no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Restricted Stock Unit to acquire Shares.
(b)    Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
his or her Restricted Stock Unit Award Agreement. Notwithstanding the foregoing,
at any time after the grant of Restricted Stock Units, the Administrator, in its
sole discretion, may reduce or waive any vesting criteria that must be met to
receive a payout.
(d)    Form and Timing. Payment of earned Restricted Stock Units shall be made
as soon as practicable after the date(s) set forth in the Restricted Stock Unit
Award Agreement. The Administrator, in its sole discretion, but only as
specified in the Award Agreement, may pay earned Restricted Stock Units in cash,
shares of Common Stock, or a combination thereof. If the Award Agreement is
silent as to the form of payment, payment of the Restricted Stock Units may only
be in shares of Common Stock; provided that any fractional share may be paid in
cash.


-13-

--------------------------------------------------------------------------------




(e)    Cancellation. Any Restricted Stock Units that do not vest pursuant to the
terms and conditions set forth in a Participant’s Restricted Stock Unit
Agreement shall immediately revert to the Plan.
(f)    Compliance with Code Section 409A. Notwithstanding anything in this
Section 8 to the contrary, all Restricted Stock Unit Awards are intended to be
structured to satisfy the requirements of Code Section 409A, or an applicable
exemption, as determined by the Administrator.
9.    Restricted Stock.
(a)    Rights to Purchase. When a right to purchase or receive Restricted Stock
is granted under the Plan, the Company shall advise the recipient in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, if any (which shall be as determined by the Administrator, subject to
Applicable Laws, including any applicable securities laws), and the time within
which such person must accept such offer. The permissible consideration for
Restricted Stock shall be determined by the Administrator and shall be the same
as is set forth in Section 7(b)(ii) above with respect to exercise of Options.
The offer to purchase Shares shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.
(b)    Repurchase Option.
(i)    General. Unless the Administrator determines otherwise, the Restricted
Stock Purchase Agreement shall grant the Company a repurchase option exercisable
upon the voluntary or involuntary termination of the Participant’s Continuous
Service Status for any reason (including death or Disability) at a purchase
price for Shares equal to the original purchase price paid by the purchaser to
the Company for such Shares and may be paid by cancellation of any indebtedness
of the purchaser to the Company. The repurchase option shall lapse at such rate
as the Administrator may determine.
(ii)    Leave of Absence. The Administrator shall have the discretion to
determine whether and to what extent the lapsing of Company repurchase rights
shall continue during any paid leave and shall be tolled during any unpaid leave
of absence; provided, however, that in the absence of such determination, such
lapsing shall be tolled during any leave (unless otherwise required by
Applicable Laws). Notwithstanding the foregoing, in the event of military leave,
the lapsing of Company repurchase rights shall toll during any unpaid portion of
such leave, provided that, upon a Participant’s returning from military leave
(under conditions that would entitle him or her to protection upon such return
under the Uniform Services Employment and Reemployment Rights Act), he or she
shall be given vesting credit with respect to Shares purchased pursuant to the
Restricted Stock Purchase Agreement to the same extent as would have applied had
the Participant continued to provide services to the Company (or any Parent,
Subsidiary or Affiliate, if applicable) throughout the leave on the same terms
as he or she was providing services immediately prior to such leave.


-14-

--------------------------------------------------------------------------------




(c)    Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each Participant.
(d)    Rights as a Holder of Capital Stock. Once the Restricted Stock is
purchased, the Participant shall have the rights equivalent to those of a holder
of capital stock, and shall be a record holder when his or her purchase and the
issuance of the Shares is entered upon the records of the duly authorized
transfer agent of the Company. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Restricted Stock
is purchased, except as provided in Section 11 below.
10.    Taxes.
(a)    As a condition of the grant, vesting and exercise of an Award, the
Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Award.
The Company shall not be required to issue any Shares under the Plan until such
obligations are satisfied.
(b)    The Administrator may, to the extent permitted under Applicable Laws,
permit a Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) to satisfy all or part
of his or her tax, withholding, or any other required deductions or payments by
Cashless Exercise or by surrendering Shares (either directly or by stock
attestation) that he or she previously acquired; provided that, unless
specifically permitted by the Company, any such Cashless Exercise must be an
approved broker-assisted Cashless Exercise or the Shares withheld in the
Cashless Exercise must be limited to avoid financial accounting charges under
applicable accounting guidance and any such surrendered Shares must have been
previously held for any minimum duration required to avoid financial accounting
charges under applicable accounting guidance. Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.
11.    Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
(a)    Changes in Capitalization. Subject to any action required under
Applicable Laws by the holders of capital stock of the Company, (i) the numbers
and class of Shares or other stock or securities: (x) available for future
Awards under Section 3 above and (y) covered by each outstanding Award, (ii) the
exercise price per Share of each such outstanding Option, and (iii) any
repurchase price per Share applicable to Shares issued pursuant to any Award,
shall be automatically proportionately adjusted in the event of a stock split,
reverse stock split, stock dividend, combination, consolidation,
reclassification of the Shares or subdivision of the Shares. In the event of any
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company, a declaration of an extraordinary dividend with
respect to the Shares payable in a form other than


-15-

--------------------------------------------------------------------------------




Shares in an amount that has a material effect on the Fair Market Value, a
recapitalization (including a recapitalization through a large nonrecurring cash
dividend), a rights offering, a reorganization, merger, a spin-off, split-up,
change in corporate structure or a similar occurrence, the Administrator shall
make appropriate adjustments, in its discretion, in one or more of (i) the
numbers and class of Shares or other stock or securities: (x) available for
future Awards under Section 3 above and (y) covered by each outstanding Award,
(ii) the exercise price per Share of each outstanding Option and (iii) any
repurchase price per Share applicable to Shares issued pursuant to any Award,
and any such adjustment by the Administrator shall be made in the
Administrator’s sole and absolute discretion and shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award. If, by reason of
a transaction described in this Section 11(a) or an adjustment pursuant to this
Section 11(a), a Participant’s Award agreement or agreement related to any
Optioned Stock, Restricted Stock Unit, or Restricted Stock covers additional or
different shares of stock or securities, then such additional or different
shares, and the Award agreement or agreement related to the Optioned Stock,
Restricted Stock Unit, or Restricted Stock in respect thereof, shall be subject
to all of the terms, conditions and restrictions which were applicable to the
Award, Optioned Stock, Restricted Stock Unit, and Restricted Stock prior to such
adjustment.
(b)    Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.
(c)    Corporate Transactions. In the event of (i) a transfer of all or
substantially all of the Company’s assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital stock (a
“Corporate Transaction”), each outstanding Award (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner. Such determination, without the consent
of any Participant, may provide (without limitation) for one or more of the
following in the event of a Corporate Transaction: (A) the continuation of such
outstanding Awards by the Company (if the Company is the surviving corporation);
(B) the assumption of such outstanding Awards by the surviving corporation or
its parent; (C) the substitution by the surviving corporation or its parent of
new options or equity awards for such Awards; (D) the cancellation of such
Awards in exchange for a payment to the Participants equal to the excess of (1)
the Fair Market Value of the Shares subject to such Awards as of the closing
date of such Corporate Transaction over (2) the exercise price or purchase price
paid or to be paid for the Shares subject to the Awards; or (E) the cancellation
of any outstanding Options, Restricted Stock Units, or an outstanding right to
purchase Restricted Stock, in either case, for no consideration. For the
avoidance of any doubt, outstanding Restricted Stock Units shall terminate and
be cancelled for no consideration upon consummation of a Change of Control
except to the


-16-

--------------------------------------------------------------------------------




extent that the Restricted Stock Units are assumed by the successor entity (or
parent or subsidiary thereof) pursuant to the terms of the agreement governing
the Change of Control transaction.
12.    Non-Transferability of Awards.
(a)    General. Except as set forth in this Section 12, Awards may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution. The designation of a
beneficiary by a Participant will not constitute a transfer. An Option may be
exercised, during the lifetime of the holder of the Option, only by such holder
or a transferee permitted by this Section 12.
(b)    Limited Transferability Rights. Notwithstanding anything else in this
Section 12, the Administrator may in its sole discretion provide that any
Nonstatutory Stock Options may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to Family Members. Further,
beginning with (i) the period when the Company begins to rely on the exemption
described in Rule 12h-1(f)(1) promulgated under the Exchange Act, as determined
by the Board in its sole discretion, and (ii) ending on the earlier of (A) the
date when the Company ceases to rely on such exemption, as determined by the
Board in its sole discretion, or (B) the date when the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, an
Option, or prior to exercise, the Shares subject to the Option, may not be
pledged, hypothecated or otherwise transferred or disposed of, in any manner,
including by entering into any short position, any “put equivalent position” or
any “call equivalent position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of
the Exchange Act, respectively), other than to (i) persons who are Family
Members through gifts or domestic relations orders, or (ii) to an executor or
guardian of the Participant upon the death or disability of the Participant.
Notwithstanding the foregoing sentence, the Board, in its sole discretion, may
permit transfers of Nonstatutory Stock Options to the Company or in connection
with a Change of Control or other acquisition transactions involving the Company
to the extent permitted by Rule 12h-1(f).
13.    Non-Transferability of Stock Underlying Awards.
(a)    General. Notwithstanding anything to the contrary, no stockholder shall
transfer, whether by sale, gift or otherwise, any Shares acquired from any Award
(including, without limitation, Shares acquired upon exercise of an Option) to
any person or entity unless such transfer is approved by the Company prior to
such transfer, which approval may be granted or withheld in the Company’s sole
and absolute discretion. Any purported transfer effected in violation of this
Section 13 shall be null and void and shall have no force or effect and the
Company shall not be required (i) to transfer on its books any Shares that have
been sold or otherwise transferred in violation of any of the provisions of the
Plan or (ii) to treat as owner of such Shares or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such Shares shall
have been so transferred.
(b)    Approval Process. Any stockholder seeking the approval of the Board to
transfer some or all of its Shares shall give written notice thereof to the
Secretary of the Company and such request for transfer shall be subject to such
right of first refusal, transfer provisions and


-17-

--------------------------------------------------------------------------------




any other terms and conditions as may be set forth in the applicable Option
Agreement, Restricted Stock Unit Award Agreement, Restricted Stock Purchase
Agreement or other applicable written agreement.
14.    Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
15.    Amendment and Termination of the Plan. The Board may at any time amend or
terminate the Plan, but no amendment or termination shall be made that would
materially and adversely affect the rights of any Participant under any
outstanding Award, without his or her consent. In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of capital stock with respect to any Plan amendment in
such a manner and to such a degree as required.
16.    Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of any Option, settlement of any Restricted Stock Unit award, or purchase of any
Restricted Stock, the Company may require the person who would receive Shares
upon settlement of his or her Restricted Stock Unit award, exercising the Option
or purchasing the Restricted Stock to represent and warrant at the time of any
such exercise or purchase that the Shares are being received or purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
advisable or required by Applicable Laws. Shares issued upon settlement of a
Restricted Stock Unit award, exercise of Options, or purchase of Restricted
Stock prior to the date, if ever, on which the Common Stock becomes a Listed
Security shall be subject to a right of first refusal in favor of the Company
pursuant to which the Participant will be required to offer Shares to the
Company before selling or transferring them to any third party on such terms and
subject to such conditions as is reflected in the applicable Option Agreement or
Restricted Stock Purchase Agreement.
17.    Beneficiaries. If permitted by the Company, a Participant may designate
one or more beneficiaries with respect to an Award by timely filing the
prescribed form with the Company. A beneficiary designation may be changed by
filing the prescribed form with the Company at any time before the Participant’s
death. Except as otherwise provided in an Award Agreement, if no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate or to any person who has the right to acquire the Award
by bequest or inheritance.
18.    Approval of Holders of Capital Stock. If required by Applicable Laws,
continuance of the Plan shall be subject to approval by the holders of capital
stock of the Company within 12 months before or after the date the Plan is
adopted or, to the extent required by Applicable Laws, any date the Plan is
amended. Such approval shall be obtained in the manner and to the degree
required under Applicable Laws.


-18-

--------------------------------------------------------------------------------




19.    Addenda. The Administrator may approve such addenda to the Plan as it may
consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan. The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.
20.    Information to Holders of Options. In the event the Company is relying on
the exemption provided by Rule 12h-1(f) under the Exchange Act, the Company
shall provide the information described in Rule 701(e)(3), (4) and (5) of the
Securities Act of 1933, as amended, to all holders of Options in accordance with
the requirements thereunder until such time as the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act. The
Company may request that holders of Options agree to keep the information to be
provided pursuant to this Section confidential. If the holder does not agree to
keep the information to be provided pursuant to this Section confidential, then
the Company will not be required to provide the information unless otherwise
required pursuant to Rule 12h-1(f)(1) of the Exchange Act.




-19-

--------------------------------------------------------------------------------





ADDENDUM A
Amended and Restated 2013 Stock Plan
(California Participants)
Prior to the date, if ever, on which the Common Stock becomes a Listed Security
and/or the Company is subject to the reporting requirements of the Exchange Act,
the terms set forth herein shall apply to Awards issued to California
Participants. All capitalized terms used herein but not otherwise defined shall
have the respective meanings set forth in the Plan.
1.The following rules shall apply to any Option in the event of termination of
the Participant’s Continuous Service Status:
(a)If such termination was for reasons other than death, “Permanent Disability”
(as defined below), or Cause, the Participant shall have at least 30 days after
the date of such termination to exercise his or her Option to the extent the
Participant is entitled to exercise on his or her termination date, provided
that in no event shall the Option be exercisable after the expiration of the
term as set forth in the Option Agreement.
(b)    If such termination was due to death or Permanent Disability, the
Participant shall have at least 6 months after the date of such termination to
exercise his or her Option to the extent the Participant is entitled to exercise
on his or her termination date, provided that in no event shall the Option be
exercisable after the expiration of the term as set forth in the Option
Agreement.
“Permanent Disability” for purposes of this Addendum shall mean the inability of
the Participant, in the opinion of a qualified physician acceptable to the
Company, to perform the major duties of the Participant’s position with the
Company or any Parent or Subsidiary because of the sickness or injury of the
Participant.
2.    Notwithstanding anything to the contrary in Section 11(a) of the Plan, the
Administrator shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.
3.    Notwithstanding anything stated herein to the contrary, no Option shall be
exercisable on or after the 10th anniversary of the date of grant and any Award
agreement shall terminate on or before the 10th anniversary of the date of
grant.
4.    The Company shall furnish summary financial information (audited or
unaudited) of the Company’s financial condition and results of operations,
consistent with the requirements of Applicable Laws, at least annually to each
California Participant during the period such Participant has one or more Awards
outstanding, and in the case of an individual who acquired Shares pursuant to
the Plan, during the period such Participant owns such Shares; provided,
however, the Company shall not be required to provide such information if (i)
the issuance is limited to key persons whose duties in connection with the
Company assure their access to equivalent information or (ii) the Plan or any
agreement complies with all conditions of Rule 701 of the Securities Act of
1933, as amended;


-1-

--------------------------------------------------------------------------------




provided that for purposes of determining such compliance, any registered
domestic partner shall be considered a “family member” as that term is defined
in Rule 701.


-2-